Citation Nr: 0410897	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 1967.  
He served in Vietnam and his awards and decorations included the 
Combat Infantryman Badge.  He died in February 1998.  The 
appellant, his widow, seeks entitlement to service connection for 
the cause of his death.

This case was previously before the Board of Veterans' Appeals 
(Board) in February 2001 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate consideration.  

The appeal is again remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.


REMAND

A review of the evidence of record discloses that, at the time of 
his death in February 1998, the terminal hospital records reveal 
that the veteran was apparently on a scaffold taking branches out 
of a tree when he fell 20 feet to the ground and went into cardiac 
arrest.  He was taken to the hospital where he died.  The death 
certificate reflects the immediate cause of death was 
atherosclerotic and hypertensive heart disease.  The approximate 
interval between onset and death was not listed.  As for other 
significant conditions contributing to death, none were indicated.  
At the time of death, service connection was in effect for post-
traumatic stress disorder.  A 100 percent disability rating was in 
effect from September 22, 1995.  For some reason, the supplemental 
statement of the case issued to the appellant in December 2003 
indicated that the disability rating for the veteran's PTSD was 
only 50 percent.

The medical evidence of record includes an August 2000 statement 
from a VA physician who indicated that there was "nothing in his 
[the veteran] presentation that suggested to me he was at 
increased risk for heart disease."  However, there is no 
explanation of the basis for the physician's opinion.  

The appellant and her representative assert that the veteran had 
diabetes mellitus for years prior to his death and they note the 
evidence of record is without a medical opinion of any sort as to 
whether there is any kind of causal relationship between the 
veteran's fatal heart disease and his diabetes.  A veteran who 
served in Vietnam shall be presumed to have been exposed to 
herbicide.  38 U.S.C.A. § 1116 (West 2002).  Type 2 diabetes 
mellitus was added to the list of presumptive diseases based upon 
herbicide exposure in December 2001.  

The Board believes that further development is in order, 
particularly with consideration of the enhanced obligations of VA 
to assist in the development of a claim in accordance with the 
Veterans Claims Assistance Act of 2000 in case law such as 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board also notes that in a communication it received in March 
2004, it was indicated that the appellant wanted a personal 
hearing before a Decision Review Officer at the Wichita RO.


In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should schedule the appellant for a hearing at the 
Wichita RO as soon as possible.  It should also send the appellant 
a letter explaining the VCAA and informing her of what portion of 
the information and evidence is to be provided by her and which 
part, if any, VA will attempt to obtain on her behalf.  Of 
particular interest is a statement from her detailing her 
recollections of the circumstances surrounding the veteran being 
on a scaffold removing tree branches and falling to the ground 
leading to the fatal heart attack in February 1998.  

2.  The claims folder should be reviewed by physicians with 
knowledge in the fields of cardiology and psychiatry, for the 
purpose of determining whether it is as likely as not that the 
veteran's fatal heart disease was in any way etiologically related 
to his service-connected PTSD, rated as 100 percent disabling at 
the time of his death and/or diabetes mellitus.  The examiner with 
knowledge in cardiology should indicate whether in his or her 
opinion, in view of the presumption for diabetes mellitus it is at 
least as likely as not that the diabetes occurred as a result of 
Agent Orange exposure in service and is related to the heart 
disease from which the veteran died.  The complete rationale for 
any opinion expressed is requested.

3.  Then, the RO should consider all the evidence of record and 
readjudicate the claim.  If the benefit sought is not granted, the 
appellant and her representative should be provided a supplemental 
statement of the case.  The supplemental statement of the case 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

Then, the case should be returned to the Board, if otherwise in 
order.  The Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





